DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on the 3rd of February, 2021 has been entered.

Response to Remark
3.	This communication is considered fully responsive to the amendment/response filed on the 3rd of February, 2021. 
(a).	The objection to the drawings under 37 CFR 1.83(a) because they fail to show respective structural details/characters of corresponding labeled numbers 

Response to Arguments
4.	Applicant’s arguments (see pages 5-9), filed on the 3rd of February, 2021, with respect to the rejection(s) of Claims 1, 2 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Patent No.: 4,710,915 to Kitahara, Takeshi (Kitahara), Claims 3-6 under 35 U.S.C. 103 as being unpatentable over Kitahara, in view of Patent No.: US 10,110,999 B1 to Lim et al. (Lim), Claims 8-10 under 35 U.S.C. 103 as being unpatentable over Kitahara, in view of Sawamoto and further in view of Publication No.: US 2019/0043641 A1 to Chen, Yichang (Chen), Claims 11-14 and 19 under 35 U.S.C. 103 as being unpatentable over Patent No.: 4,710,915 to Kitahara, Takeshi (Kitahara), in view of Publication No.: US 2010/0149999 A1 to Beattie, Jr et al. (Beattie) and Claims 15-18 under 35 U.S.C. 103 as being unpatentable over Kitahara, in view of Beattie and further in view of Patent No.: US 10,110,999 B1 to Lim et al. (Lim) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made and shown below.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: 4,710,915 to Kitahara, Takeshi (Kitahara), in view of Publication No.: US 2009/0051554 A1 to Jarvie et al. (Jarvie). 
As to Claim 1, Kitahara discloses a wiring system for an automobile comprising: 
a processor (Fig. 2, ‘the node station 100 also includes a ring control circuit (RCS) comprising of a microprocessor unit (MPU) 106’, Col. 4, ll 6 – Col. 5, ll 1); 
	wherein the processor and each of the plurality of devices are communicatively coupled to one another through the one or more backbone sections to form a first loop and a second loop, such that data may be transmitted along the first loop and data may be transmitted along the second loop (Fig. 2, ‘according to the present invention, there is provided a loop transmission system including: a plurality of node stations; and first and second loop transmission lines. The lines transmit signals in opposite directions. Each forms a separate closed loop transmission line including the plurality of node stations in a normal mode. Each node station comprises first and second loop-back circuits operatively connected to the first and second loop transmission lines at opposite ends in the node station for passing signals through the node station and a ring control circuit. A ring control circuit monitors the signals passing through the node station, changes end paths in the first and second loop-back circuits to operatively connect the first and second loop transmission lines’, Col. 2, ll 32-45). 
	Kitahara does not expressly discloses a plurality of sensing devices, wherein individual sensing devices of the plurality of sensing devices comprise at least one sensing device configured to obtain data associated with an automobile; and one or 
	However, Jarvie discloses a plurality of sensing devices, wherein individual sensing devices of the plurality of sensing devices comprise at least one sensing device configured to obtain data associated with an automobile (Figs. 1-3, ‘sensing devices in a sensing device arrangement for a fuel storage system are recognized by the controller over the single bi-directional data line. In an embodiment, a discovery message is broadcast from the controller to a plurality of sensing devices in electrical communication with the controller over the data line. The controller transmits a sync character to the plurality of sensing devices over the data line. A sensing device of the plurality of sensing devices transmits its unique identifier to the controller over the data line.  The fuel dispensing system 10 that incorporates a conventional controller and sensing device arrangement is adapted for dispensing fuel into fuel tank of a motor vehicle, such as automobile, truck, etc.,’ ¶s 0013 and 0023); and 
one or more backbone sections configured (Fig. 3, ‘controller 70’) for facilitating bi-directional communication of sensing devices (‘the sensing devices may be configured in a multi-drop configuration in some embodiments as illustrated in Fig. 3. In this regard, controller 70 communicates through busses 72 and 74 (e.g., cables) with sensing devices 76a-76d and 82a-82d respectively. In this embodiment, and unlike conventional configurations, the bus connection includes three wires, for example wires 72a, 72b, and 72c, to supply power and ground to the sensing devices, as well as a single bi-directional data line for communication between the sensing devices 76a-76d 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘a plurality of sensing devices, wherein individual sensing devices of the plurality of sensing devices comprise at least one sensing device configured to obtain data associated with an automobile; and one or more backbone sections configured for facilitating bi-directional communication of sensing devices’ as disclosed by Jarvie into Kitahara so as to effectively improved sensing device arrangement that reduces the complexity of connecting sensing devices  in communication system, Jarvie ¶ 0007.
As to Claim 2, Kitahara further discloses wherein the first loop transmits data in a first direction, and the second loop transmits data in a second direction, wherein the second direction is opposite to the first direction (‘according to the present invention, there is provided a loop transmission system including: a plurality of node stations; and first and second loop transmission lines. The lines transmit signals in opposite directions. Each forms a separate closed loop transmission line including the plurality of node stations in a normal mode. Each node station comprises first and second loop-back circuits operatively connected to the first and second loop transmission lines at opposite ends in the node station for passing signals through the node station and a ring control circuit’, Col. 2, ll 32-42).
As to Claim 7, Jarvie further discloses a plurality of branches, wherein each branch from the plurality of branches connects with the backbone and at least one of the plurality of sensing devices (‘the sensing devices may be configured in a multi-drop .

7.	Claims 3-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara, in view of Jarvie and further in view of Patent No.: US 10,110,999 B1 to Lim et al. (Lim). 
As to Claim 3, Kitahara in view of Jarvie do not expressly disclose wherein at least one of the plurality of sensing devices comprises a hub communicatively coupled to a radar sensor.
However, Lim discloses wherein at least one of the plurality of sensing devices comprises a hub communicatively coupled to a radar sensor (‘in Fig. 6, the microphone array sensor has been replaced by another sensor 601, for example imaging sensor or camera, infrared proximity sensor, radar object recognition sensor, radar proximity sensor. In one example a camera is utilized as sensor 601. Camera 601 is connected wirelessly to hub 403 via the PAN’, Col. 6, ll 39-45).
Lim into Kitahara in view of Jarvie so as to effectively associate query to direction in wireless communication system, Lim Col. 2, ll 65-67. 
As to Claim 4, Kitahara in view of Jarvie do not expressly disclose wherein the hub includes a controller for controlling the radar sensor.
However, Lim discloses wherein the hub includes a controller for controlling the radar sensor (‘in Fig. 6, the microphone array sensor has been replaced by another sensor 601, for example imaging sensor or camera, infrared proximity sensor, radar object recognition sensor, radar proximity sensor. In one example a camera is utilized as sensor 601. Camera 601 is connected wirelessly to hub 403 via the PAN’, Col. 6, ll 39-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the hub includes a controller for controlling the radar sensor’ as disclosed by Lim into Kitahara in view of Jarvie so as to effectively assist transmitting signals in communication device, Lim Col. 2, ll 65-67.
As to Claim 5, Kitahara in view of Jarvie do not expressly disclose wherein at least one of the plurality of sensing devices comprises a hub communicatively coupled to a camera sensor.
However, Lim discloses wherein at least one of the plurality of sensing devices comprises a hub communicatively coupled to a camera sensor (‘in Fig. 6, the 
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘at least one of the plurality of sensing devices comprises a hub communicatively coupled to a camera sensor’ as disclosed by Lim into Kitahara in view of Jarvie so as to effectively associate query to direction in wireless communication system, Lim Col. 2, ll 65-67. 
As to Claim 6, Kitahara in view of Jarvie do not expressly disclose wherein the hub includes a controller for controlling the camera sensor.
However, Lim discloses wherein the hub includes a controller for controlling the camera sensor (‘in Fig. 6, the microphone array sensor has been replaced by another sensor 601, for example imaging sensor or camera, infrared proximity sensor, radar object recognition sensor, radar proximity sensor. In one example a camera is utilized as sensor 601. Camera 601 is connected wirelessly to hub 403 via the PAN’, Col. 6, ll 39-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the hub includes a controller for controlling the camera sensor’ as disclosed by Lim into Kitahara in view of Jarvie so as to effectively assist transmitting signals in communication device, Lim Col. 2, ll 65-67.
Claim 20, Kitahara in view of Jarvie do not expressly disclose wherein the at least one sensing device is a radar sensor or a camera sensor.
However, Lim discloses wherein the at least one sensing device is a radar sensor or a camera sensor (Fig. 8, ‘as discussed above, the sensor may be taken from the group consisting of a microphone array, a camera, an infrared proximity sensor, a radar object recognition sensor, a radar proximity sensor, a capacitive proximity sensor, a motion sensor on smart glasses, and a smart helmet’, Col. 8, ll 41-46).
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the at least one sensing device is a radar sensor or a camera sensor’ as disclosed by Lim into Kitahara in view of Jarvie so as to effectively associate query to direction in wireless communication system, Lim Col. 2, ll 65-67. 

8.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara, in view of Jarvie and further in view of Publication No.: US 2019/0043641 A1 to Chen, Yichang (Chen).
	As to Claim 8, Kitahara in view of Jarvie do not expressly disclose wherein an impedance of each branch of the plurality of branches is greater than or equal to an impedance of the backbone.
	However, Chen discloses wherein an impedance of each branch of the plurality of branches is greater than or equal to an impedance of the backbone (‘with the above configuration, the differential impedance between the first wire 11 and the second wire 12 can be reduced effectively by adjusting the setting of the cover layer simply, and the 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein an impedance of each branch of the plurality of branches is greater than or equal to an impedance of the backbone’ as disclosed by Chen into Kitahara in view of Jarvie so as to effectively provide cable/wire with better high frequency performance, Chen ¶ 0015. 
	As to Claim 9, Kitahara in view of Jarvie do not expressly disclose wherein an impedance of each branch of the plurality of branches is at least twice an impedance of the backbone.
	However, Chen discloses wherein an impedance of each branch of the plurality of branches is at least twice an impedance of the backbone (‘with the above configuration, the differential impedance between the first wire 11 and the second wire 12 can be reduced effectively by adjusting the setting of the cover layer simply, and the differential impedance between the first wire 11 and the second wire 12 can be controlled in 75 to 110 Ohm, coupling effect there between can be enhanced to ensure long distance transmission of high frequency signal’, ¶ 0015). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein an impedance of each branch of the plurality of branches is at least twice an impedance of the backbone’ as disclosed by Chen into Kitahara in view of Jarvie so as to effectively provide cable/wire with better high frequency performance, Chen ¶ 0015.
Claim 10, Kitahara in view of Jarvie do not expressly disclose wherein the impedance of at least one branch of the plurality of branches is between 75-125 Ohms.
However, Chen discloses wherein the impedance of at least one branch of the plurality of branches is between 75-125 Ohms (‘the differential impedance between the first wire 11 and the second wire 12 can be controlled in 78 to 107 Ohm. Specifically, when the ratio of the center distance between the first wire 11 and the second wire 12 to the outer diameter of the conductor 13 is in the range of 1.7 to 2.0, the differential impedance between the first wire 11 and the second wire 12 is controlled in 78 to 92 Ohm; when the ratio of the center distance between the first wire 11 and the second wire 12 to the outer diameter of the conductor 13 is in the range of 2.05 to 2.35, the differential impedance between the first wire 11 and the second wire 12 is controlled in 93 to 107 Ohm’, ¶ 0016).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the impedance of at least one branch of the plurality of branches is between 75-125 Ohms’ as disclosed by Chen into Kitahara in view of Jarvie so as to effectively provide cable/wire with better high frequency performance, Chen ¶ 0015.

9.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara, in view of Jarvie and further in view of Publication No.: US 2015/0022376 A1 to Zhang et al. (Zhang).
Claim 11, Kitahara in view of Jarvie do not expressly disclose wherein the one or more backbone sections comprise a first conductor and a second conductor, wherein the second conductor is spaced apart from the first conductor. 
However, Zhang discloses wherein the one or more backbone sections comprise a first conductor and a second conductor, wherein the second conductor is spaced apart from the first conductor (‘in this embodiment, stubs 2508 may extend from the first conductor 2506 toward the second conductor 2504. The stubs 2508 are not specifically illustrated in Fig. 26 for clarity of illustration of orientation of the slots 2510; however, the stubs 2508 may also be present in the embodiment illustrated in Fig. 26. The stubs 2508 may be directly in contact with the first conductor 2506; however, a gap may be defined between each of the stubs 2508 and the second conductor 2504. Thus, the stubs 2508 may extend at least part of the way from the first conductor 2506 to the second conductor 2504’, ¶ 0228).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the one or more backbone sections comprise a first conductor and a second conductor, wherein the second conductor is spaced apart from the first conductor’ as disclosed by Zhang into Kitahara in view of Jarvie so as to provide efficient and cost effectively measure and generate sensor data in communication system, Zhang ¶ 0007. 
As to Claim 12, Kitahara in view of Jarvie do not expressly disclose wherein the first loop is formed at least in part with the first conductor and the second loop is formed at least in part with second conductor. 
Zhang discloses wherein the first loop is formed at least in part with the first conductor and the second loop is formed at least in part with second conductor (‘in this embodiment, stubs 2508 may extend from the first conductor 2506 toward the second conductor 2504. The stubs 2508 are not specifically illustrated in Fig. 26 for clarity of illustration of orientation of the slots 2510; however, the stubs 2508 may also be present in the embodiment illustrated in Fig. 26. The stubs 2508 may be directly in contact with the first conductor 2506; however, a gap may be defined between each of the stubs 2508 and the second conductor 2504. Thus, the stubs 2508 may extend at least part of the way from the first conductor 2506 to the second conductor 2504’, ¶ 0228).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the first loop is formed at least in part with the first conductor and the second loop is formed at least in part with second conductor’ as disclosed by Zhang into Kitahara in view of Jarvie so as to effectively measure and generate sensor data in communication system, Zhang ¶ 0007. 

10.	Claims 13-15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: 4,710,915 to Kitahara, Takeshi (Kitahara), in view of Publication No.: US 2015/0022376 A1 to Zhang et al. (Zhang).
As to Claim 13, Kitahara discloses a wiring system for an automobile comprising: 
a processor (Fig. 2, ‘the node station 100 also includes a ring control circuit (RCS) comprising of a microprocessor unit (MPU) 106’, Col. 4, ll 67– Col. 5, ll 1); 

Kitahara does not expressly disclose a plurality of devices, wherein each of the plurality of devices comprises a hub that is communicatively coupled to at least one sensing device configured to capture data associated with an automobile; and one or more backbone sections, wherein the one or more backbone sections comprises a first conductor and a second conductor spaced apart from the first conductor.
However, Zhang discloses a plurality of devices, wherein each of the plurality of devices comprises a hub that is communicatively coupled to at least one sensing device configured to capture data associated with an automobile (‘in another particular embodiment, a vehicle includes a fuel tank and a sensor unit located in the fuel tank. The sensor unit includes a capacitive probe including a first conductor and a second 
one or more backbone sections, wherein the one or more backbone sections comprises a first conductor and a second conductor spaced apart from the first conductor (‘in this embodiment, stubs 2508 may extend from the first conductor 2506 toward the second conductor 2504. The stubs 2508 are not specifically illustrated in Fig. 26 for clarity of illustration of orientation of the slots 2510; however, the stubs 2508 may also be present in the embodiment illustrated in Fig. 26. The stubs 2508 may be directly in contact with the first conductor 2506; however, a gap may be defined between each of the stubs 2508 and the second conductor 2504. Thus, the stubs 2508 may extend at least part of the way from the first conductor 2506 to the second conductor 2504’, ¶ 0228).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘a plurality of devices, wherein each of the plurality of devices comprises a hub that is communicatively coupled to at least one sensing device configured to capture data associated with an automobile; and one or more backbone sections, wherein the one or more backbone sections comprises a first conductor and a second conductor spaced apart from the first conductor’ as disclosed by Zhang into Kitahara so as to effectively measure and generate sensor data in communication system, Zhang ¶ 0007. 
Claim 14, Kitahara further discloses wherein the first loop transmits data in a first direction, and the second loop transmits data in a second direction, wherein the second direction is opposite to the first direction (‘according to the present invention, there is provided a loop transmission system including: a plurality of node stations; and first and second loop transmission lines. The lines transmit signals in opposite directions. Each forms a separate closed loop transmission line including the plurality of node stations in a normal mode. Each node station comprises first and second loop-back circuits operatively connected to the first and second loop transmission lines at opposite ends in the node station for passing signals through the node station and a ring control circuit’, Col. 2, ll 32-42).
As to Claim 15, Zhang further discloses wherein one of the plurality of devices comprises a hub that is communicatively coupled to at least one sensing device, wherein the hub comprises a controller configured to control the at least one sensing device (‘the sensor controller is configured to cause the wireless system to send the number of wireless power signals to the group of sensor units. The sensor controller is further configured to cause the wireless system to send the number of wireless data collection signals to the group of sensor units after the number of wireless power signals have been sent to the group of sensor units. The sensor controller is still further configured to receive sensor data transmitted wirelessly in the number of wireless response signals from the wireless system’, ¶ 0011).  In addition, the same suggestion/motivation is used as the rejection for Claim 13.
As to Claim 19, Kitahara further discloses a plurality of branches, wherein each branch from the plurality of branches connects with the backbone and one of the 
As to Claim 21, Zhang further discloses a first insulating member positioned between and at least partially around the first conductor and the second conductor (‘thus, the stubs 2508 may extend at least part of the way from the first conductor 2506 to the second conductor 2504. The stubs 2508 provide for slot radiation level control. In this arrangement, the gaps electrically isolate the second conductor from 2504 from the first conductor 2506 such that electromagnetic energy at a first frequency (e.g., a low frequency or direct current) does not propagate between the first conductor 2506 and the second conductor 2504. However, the gaps are sized such that electromagnetic energy at a second frequency (e.g., a higher frequency, such as RF) does propagate between the first conductor 2506 and the second conductor 2504’, ¶ 0228); a conductive member disposed at least partially the first insulting member (‘thus, the stubs 2508 may extend at least part of the way from the first conductor 2506 to the second conductor 2504. The stubs 2508 provide for slot radiation level control. In this arrangement, the gaps electrically isolate the second conductor from 2504 from the first conductor 2506 such that electromagnetic energy at a first frequency (e.g., a low frequency or direct current) does not propagate between the first conductor 2506 and the second conductor 2504. However, the gaps are sized such that electromagnetic energy at a second frequency (e.g., a higher frequency, such as RF) does propagate In addition, the same suggestion/motivation is used as the rejection for Claim 13.

11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kitahara, in view of Zhang and further in view of Patent No.: US 10,110,999 B1 to Lim et al. (Lim). 
As to Claim 16, Kitahara in view of Zhang do not expressly disclose wherein at least one sensor device comprises at least one of a radar sensor or a camera sensor.
However, Lim discloses wherein at least one sensor device comprises at least one of a radar sensor or a camera sensor (‘in Fig. 6, the microphone array sensor has been replaced by another sensor 601, for example imaging sensor or camera, infrared proximity sensor, radar object recognition sensor, radar proximity sensor. In one example a camera is utilized as sensor 601. Camera 601 is connected wirelessly to hub 403 via the PAN’, Col. 6, ll 39-45).
Lim into Kitahara in view of Zhang so as to effectively associate query to direction in wireless communication system, Lim Col. 2, ll 65-67. 
 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463